EXHIBIT 10.1

AMENDMENT NO. 1

TO

EXECUTIVE EMPLOYMENT AGREEMENT

THIS AMENDMENT NO. 1 TO EXECUTIVE EMPLOYMENT AGREEMENT (the “Amendment”) is
effective as of December 29, 2008 between Spark Networks, Inc. (the “Company”)
and Adam S. Berger (“Executive”), the Company’s Chief Executive Officer.
Capitalized terms used herein and not defined shall have the meanings given to
them in the Executive Employment Agreement, effective February 12, 2007, between
Executive and the Company (the “Agreement”).

NOW, THEREFORE, for good and valuable consideration and intending to be legally
bound hereby, the parties amend the Agreement as follows:

1. Section 8.1 of the Agreement is amended and restated in its entirety as
follows:

In the event that the Company causes to occur an involuntary termination without
Cause (as defined in Section 8.9) or in the event that Executive resigns from
employment with the Company for Good Reason (as defined in Section 8.9) during
the Term of Employment, Executive shall be entitled to a “Severance Package”
that consists of the following: (a) a single cash lump-sum “Severance Payment”
equal to the Retention Bonus plus one hundred percent (100%) of the annual Base
Salary in effect immediately prior to Executive’s termination of employment,
payment to be made within thirty (30) days following termination,
(b) reimbursement of any COBRA payments paid by Executive in the twelve
(12) month period following Executive’s termination of employment, and
(c) immediate vesting of the lesser of (x) three hundred and twenty-five
thousand stock-option Shares (it being understood the Executive will have the
discretion to elect which of the shares subject to the options granted under
Section 4.4 will vest), or (y) the remaining unvested stock-option Shares
granted under Section 4.4, and Executive shall also have one year to exercise
all vested options held by Executive immediately following Executive’s
termination of employment; provided, however, that Executive executes, within
the thirty (30)-day period following termination, a Separation Agreement that
includes a general mutual release by the Company and Executive in favor of the
other and their successors, affiliates and estates to the fullest extent
permitted by law, drafted by and in a form reasonably satisfactory to the
Company and Executive, and Executive does not revoke the mutual general release
within any legally required revocation period, if applicable. All legally
required and authorized deductions and tax withholdings shall be made from the
Severance Payment, including for wage garnishments, if applicable, to the extent
required or permitted by law. Effective immediately upon termination of
employment, Executive shall no longer be eligible to contribute to or to receive
additional Company contributions as an active participant in any retirement or
benefit plan covering employees of



--------------------------------------------------------------------------------

the Company, but shall continue to have all rights under each such plan that are
afforded to terminated employees and inactive participants.

2. Section 8.2 of the Agreement is amended by deleting the fifth sentence
thereof in its entirety and amending and restating the third sentence thereof in
its entirety as follows:

In addition, in the event that within twelve (12) months following a Change in
Control, the Company or its successors causes to occur an involuntary
termination without Cause (as defined in Section 8.9) or in the event that
Executive resigns from employment with the Company for Good Reason (as defined
in Section 8.9), Executive shall be entitled to the Severance Package provided
under Section 8.1, payment to commence within thirty (30) days following
termination, except that vesting of all of Executive’s unvested stock options
shall have accelerated immediately prior to the Change in Control; provided,
however, that Executive must, within the thirty (30)-day period following
termination, execute a Separation Agreement that includes a general mutual
release by the Company and Executive in favor of the other and their successors,
affiliates and estates to the fullest extent permitted by law, drafted by and in
a form reasonably satisfactory to the Company and Executive, and Executive does
not revoke the mutual general release within any legally required revocation
period, if applicable.

3. Section 8.9(d) of the Agreement is amended by adding the following new
sentence to the end thereof:

Notwithstanding the above, the occurrence of any of the events described in the
foregoing sentence shall not constitute Good Reason unless Executive gives the
Company written notice, within thirty (30) calendar days after Executive has
knowledge of the occurrence of any of the events described in the foregoing
sentence, that such circumstances constitute Good Reason and the Company
thereafter fails to cure such circumstances within thirty (30) days after
receipt of such notice.

*        *        *        *        *

 

2



--------------------------------------------------------------------------------

Except as expressly amended hereby, the Agreement remains in full force and
effect in accordance with its terms. Notwithstanding the foregoing, to the
extent that there is any inconsistency between the provisions of the Agreement
and this Amendment, the provisions of this Amendment shall control.

IN WITNESS WHEREOF, the parties have executed this Amendment on December 29,
2008.

SPARK NETWORKS, INC.

/s/ Brett Zane                

By: Brett Zane

EXECUTIVE

/s/ Adam S. Berger        

By: Adam S. Berger

 

3